           Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 1 of 6




                        DECLARATION OF
      I,                   , this 28th day of November, under the penalties of perjury

and upon personal knowledge that the contents of this Declaration are true, accurate

and correct and that I am competent to testify:

      1.       My name is                    .

      2.       I am a resident of Union County, Georgia.

      3.       I, through the GOP of Union County, Georgia worked as an authorized poll worker

               and worked before the election as ballot review member, on the day of election,

               November 3 and during the hand recount. I will be working on the second machine

               recount tomorrow, Monday, November 30.

      4.       On or about October 29, 2020 I worked with Union Country as a ballot review

               member, our assignment was to take the already opened Overseas Absentee Ballots

               and create new ballots that we transferred the information over to, so that it could

               be fed into the machines.

      5.       We filled out the new ballots on the official legal size ballot paper, which was

               heavy.

      6.       We performed this duty in teams of two.

      7.       Then on Election Day, I worked at the polls from 6AM to 8PM. I stood by the

               machine as people fed their ballots into the feeders.

      8.       The chief of our polling place, at the end of the day, locked up and took the card

               from the machine.
 Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 2 of 6




9.    On or about November 4 or 5, after the election, I went to work again to help on

      the hand recount.

10.   When I arrived, we had approximately 15,500 ballots to separate into piles.

11.   We had three (3) teams and were told to put the ballots in piles of either Trump or

      Biden.

12.   They were given to us in piles of 100. There was no “opening” of these ballots.

      They came in uniform regular size paper with a QR code on them. After we had

      noted the votes, we recounted the ballots and gave them back to the supervisor.

13.   We only looked at the Presidential vote, not down ballot.

14.   These ballots were different from the absentee overseas ballots we reviewed pre-

      election, which we had transferred to legal size ballot paper on October 29, 2020 in

      Union County.

15.   Instead, these ballots that we put in piles for Trump or Biden after the election, were

      on short paper, not legal size, and not the same as the longer paper that the voter

      had put into the machines on election day. These had a QR code written in the top

      left corner. Infrequently, some of the ballots had two QR codes, which we noted.

16.   We then heard that there would be a second recount, though this time it would be a

      machine recount, not by hand. I received an email from the election manager about

      the continuing work for the recount, and I attach that email.

17.   The election leader, who I work with as a poll worker, told us that the machines are

      going to be “wiped to 0” Monday and so that a new set of ballots can issue from

      the machines to count, this process she called “L&A.” The email is below:

      Original Message-----
Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 3 of 6




    From:

    Sent: Wednesday, November 25, 2020 11:23am

    To:




    Cc:



    Subject: Machine Recount



    Union County Board of Elections will perform a machine recount of the

    Presidential race from the Nov 3rd general election on Monday, November 30.

    We will begin at 9:00 am and work until we are finished. The process will

    begin with an L & A - resetting the machine to “zero” to begin the recount.

    All ballots will be scanned and Union County totals will be transmitted to

    Atlanta. We will know the results for UC before we transmit.

    The process is not expected to take more than the day, as we are planning to

    work until done. However, there is a risk that we may carry over to Tuesday

    - so please check to see if you would be available to return on Tuesday

    morning, if needed.

    I need to know who can volunteer to be a monitor on Monday morning.

          has volunteered for the afternoon - 1:00 pm until we finish. I need a

    volunteer for the morning - 8:45 am until 1:00 pm. In this role, you will be

    able to observe the process closely - you can’t touch any materials in the room
Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 4 of 6




    nor can you ask questions. If you have a question, you will ask either George

    Burch or me to step out of the room to ask the question.

    We will have a Vote Review Panel in the event a ballot rejects.

    will perform this function for us.

    There will be a Democrat Monitor and Vote Review Panel representative. We

    are allowed 2 monitors for each party. Because our facilities are small, and to

    allow for some distancing, we agreed to have only 1 monitor per party. There

    may be a rep from the SOS office to observe part of the time. We will also

    have our tech team and someone from Dominion Systems present. Masks will

    be required!

    Please advise if you can participate on Monday morning by responding to this

    email or call me. I would like to confirm one and have a backup in the event

    there is a need. Most of the activity will be in the morning.

    George - anything you want to add?

    Thank you for volunteering and representing UUGOP throughout this

    process!

    Call me if you have questions! 706-745-2112

    FYI - this is open to the public - anyone who comes to watch will have to sit

    outside the workroom and observe through one of 2 doors.

    I then texted the election manager in response and said this:

    “         because the plan on Monday is to wipe the voting machines clean, and
    start from 0 so that we can recount using those machines, I’m concerned by what I
    am reading online. I am seeing lots of notices from lawyers about possibly
    impounding the machines. Lawyers are now saying that the machines should be
    confiscated immediately before this happens to protect forensic data. They are
         Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 5 of 6




               saying those machines need to be impounded ASAP. Yikes. Maybe I’m being overly
               paranoid but let’s be sure this is what we’re supposed to be doing.”

               Her response: “It's what we are supposed to do. It will take a court order to stop
               this process - so I guess we need to keep watching the news. If we get a court order
               to stop, we will see it in our sos information. The issue is, the Atlanta area has
               already started.”

       18.     When I asked, will that wipe forensic evidence on the machines, she answered that

               Atlanta already did it.

Summary: There was a single day for “ballot review” on October 29, I believe. The first batch of

ballots were overseas and largely (95%+) for Biden. They had already been opened by the

registrar’s office I was told. The overseas ballots needed to be rewritten on the official ballot paper

so they could be put into the machine. The rest of the day we were given absentee ballots that had

been rejected from the machine for too many markings, rips, or folds.

Then, on about November 4th or 5th, we had our first hand recount. In three teams, we were given

stacks in 100 ballot increments to put into Trump/Biden piles. I am assuming that these were the

machine ballots, though they looked entirely different, with a big QR code and regular size paper.

There were 15,500 of them approximately and I believe they were the regular ballots. Our entire

county has only about 29,000 people, so that number is not surprising. The upcoming 2nd recount

will be a machine recount this Monday, November 30. That is probably why they are planning to

reset the machines to zero.

Sincerely,
Case 1:20-cv-04809-TCB Document 7-1 Filed 11/29/20 Page 6 of 6
